Title: To James Madison from the Inhabitants of Holden, Massachusetts, 14 July 1812
From: Holden, Massachusetts Inhabitants
To: Madison, James


July 14. 1812
The memorial of the inhabitants of the Town of Holden in the State of Massachusetts—
Humbly shews That your petitioners would have found a very particular pleasure in perceiving the measures adopted by the general government of the United States, such as they could cordially approve, & trust that none would be more ready than they to cooperate in carrying such measures into effect. Nothing can be farther from thier wish than to impede the wheels of government, were they bearing on the nation at large to honor, peace, & happiness. They desire to think & speak well of the powers that be in the land so far as truth & reason demand. But the right of private judgment they hold too dear to be sacrific’d to any consideration whatever, & they regard it, as the right & duty of the freemen of America, with a manly & decent freedom to express their disapprobation of measures which they soberly, & solemnly believe are fraught with evil, & may be followed by consequences, shocking to their feelings, subversive of their prosperity, & productive of general misery. & they do now explicitly declare their disapprobation of a war at this time with Great-Britain. They will now submit to the candor of those whom they address the reasons of this declaration. War is confessedly a very great calamity, & the charge of cruelty, & the unrighteous shedding of human blood must rest somewhere in case of war, & this is a very heavy charge. We apprehend that those who declare war against any nation ought to be able, in sincerity, to appeal to the Great Arbiter of nations & searcher of human hearts that in such a declaration they have not been governed by motives of avarice, & ambition—that they have no desire to aggrandise themselves by unrighteous depredations of the property of others—that they have felt, & exhibited a pacific disposition, & spared no reasonable exertion for an honorable compromise of existing disputes & that they sincerely deprecate any war but that of self defence.
That the present war was unavoidable except by the sacrifice of our honor, & interest as a nation we find no reason to believe. Let the disposition of the people of Great-Britain be what it may. They have a mighty host of enemies to combat & to struggle against all the artifice, & power of a most formidable, & inveterate foe. They know that ’tis for their interest as a nation to be at peace with America, & can have no wish to add to the mighty pressure of present burdens. Every motive urges them against a state of hostility with the United States of America. & they have come forward with the olive branch to meet us—have made reparation for the injury done to the Chesapeak—have declar’d their readiness to give up every american Seaman that may have been press’d aboard their vessels of war, & explicitly declare the repeal of their obnoxious orders of Council, when it shall be made to appear that the no less obnoxious decrees of France are actually, & in fact removed.
The british Goverment have also declar’d, in official communications, that to constitute a blockade, particular ports must be actually invested, & previous warning given to vessels bound to them, not to enter, & have not british ships of war in many cases prov’d an asylum to our merchant vessels from french rapacity? Taking those & other things that might be mention’d into consideration we cannot say that we believe a war with Great Britain is wise, & righteous or necessary to secure our honor as an independent nation. We wish we could say that there is apparent in the measures & movements of our general Government a noble, & magnanimous impartiality respecting the belligerent nations of Europe, but we dare not, till further evidence of it shall appear. Among the evils we dread as a consequent of the present war is an alliance offensive & defensive with France. We say not that this is contemplated by any: But one evil often produces another still more fatal. & was such an alliance to take place, we should consider it as a mortal stab to our liberties as a people. For what stress can we lay on those that have paid so little regard to a solemn treaty already in existence. To hope for protection, & stable friendship from one that has committed the most flagrant outrage on every principle of equity, & devour’d, like the grave, the freedom of millions would be as absurd as to expect that fire had lost its power to burn & that we might safely venture without any call, into a flaming furnace. We feel a willingness to venture life & property to ward off the attacks of any invading foe, that shall threaten to desolate our country & wrest from us our rights as freemen, but wish not to plunge the sword into the breasts of those that covet to be at peace with us, tho’ they may have fail’d of giving all the demonstration of it which they might, or ought. We have no desire to exculpate any thing that is wrong in the British Government but cannot say that they are obstinately bent to resist all overtures for a state of honorable peace.
Whenever we enter the lists with an enemy our request is to have the Lord of armies on our side—approving the motives by which we are govern’d: for we are aware that the race is not always to the swift, nor the battle to the strong, that safety is of the Lord. & we cannot promise ourselves the aid of an omnipotent arm when engag’d in a war that we are not satisfied is wise, & righteous, & necessary to secure our existence, & prosperity as a people. We do therefore express our deep, & ardent solicitude that nothing, within the bounds of propriety, may be left unattempted for the restoration of peace, & preventing an increase of publick & individual distress. We believe that many to whom we apply ourselves at this time coincide with us in the sentiments we have express’d. & ’tis our most fervent desire that the period may soon arrive when some happy expedient may be discover’d that shall arrest the fatal progress of war—sweep away the multiplied embarrasments that rest on our Country & commerce—prevent a dreadful load of taxes & brighten the countenance of every citizen with Joy. & should this event take place, may those who shall be active instruments of producing it, have their reward not only in the approbation of their own consciences, & the applause of grateful millions, but in that blessed state where the guilt, & miseries of war are not known, & true peace reigns forever triumphant. & your petitioners as in duty bound shall ever pray In the name & behalf of the Town

Ethan Davis Moderator
Lemuel Davis Clerk. P. T

N. B. The vote of the Town in favor of the above Memorial was unanimous—one dissentient excepted.
